DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2016/0163998) (hereafter “Saito”).
Regarding claims 1-20, Saito teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, an electron injection layer, and a cathode (paragraphs [0414]-[0418]). Saito teaches that the light emitting layer can comprise a host and a dopant, where the host or dopant can be a compound that meets the following formula, 
    PNG
    media_image1.png
    129
    181
    media_image1.png
    Greyscale
, where X can be CR or N and R can be hydrogen or a substituent, such as phenyl (paragraphs [0054], [0055], [0218], [0231], and [0246]). Saito teaches the following compounds that meet formula 
    PNG
    media_image1.png
    129
    181
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    169
    173
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    139
    224
    media_image3.png
    Greyscale
 (paragraph [0218]). Saito allow for more than one of X to be N at the same time (paragraphs [0054] and [0055]). Saito teaches when the taught material is used as a dopant the light emitting layer further comprises a host material, which is preferably an anthracene compound that meets the following formula, 
    PNG
    media_image4.png
    202
    153
    media_image4.png
    Greyscale
 (paragraphs [0232] and [0261]). Saito teaches that when the compound of formula 
    PNG
    media_image1.png
    129
    181
    media_image1.png
    Greyscale
 is used as a host material the dopant can be a phosphorescent dopant (paragraph [0256]). Saito teaches that the electron injection layer (electron transport region) can be comprise an alkali metal or alkaline earth metal, such as LiF (paragraphs [0342]-[0344] and [0418]). Saito teaches that the electroluminescent device can comprises an additional light emitting layer and the two light emitting layers can emit different color of light (paragraphs [0235]-[0236]).
Saito does not specifically teach where the pyridine group in the compounds of Saito is a pyrimidine group.
It would have been obvious to one of ordinary skill in the art at the time the invention as made to make a compound according to formula 
    PNG
    media_image1.png
    129
    181
    media_image1.png
    Greyscale
 of Saito, where X8 and X10 are N, X1-X7 and X12-X15 are CR, where R is hydrogen, and X9 and X11 are CR where R is a phenyl group. Given the general formula and specifically teachings it would have been obvious to make the following compound, 
    PNG
    media_image5.png
    117
    143
    media_image5.png
    Greyscale
. The teachings of Saito allow for other compounds that meet the applicant’s general formula and other of the applicant’s specifically claimed compounds. One of ordinary skill in the art would expect the compound to act in a manner to compounds specifically taught by Saito.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2017/0301867) teaches compounds similar to the applicant’s claimed invention, where the only difference is that instead of a pyrimidine group presence in the heterocyclic compound a quinoxaline group is present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759